DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Remarks
The present Office Action is in response to Applicant’s amendment filed on  03/09/2021.  Claims 21-23, 25-29, 31-36, 38, and 40-43 are now pending in the present application. This action is made FINAL.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  
Patentability shall not be negatived by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the Examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the Examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

A.	Claims 21-23, 25, 26, 31, 33-36, 38, and 40-43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over De Beer et al. (US 20050101323 A1) in view of in view Pailles et al. (US 20040266395 A1) (hereinafter Pailles) and further in view of Ho et al. (US 20050083883 A1) (hereinafter Ho).

Regarding claim 21, De Beer discloses a method comprising:
identifying a security relevant event, wherein the security relevant event relates to an application executed by a communication device (FIG. 1, for mobile telephone 1 and SIM 10, par. 0032-0038 for registration and authentication process with networks based on subscriber information, preferred and forbidden networks, encryption information, routing table, etc. “The mobile telephone 1 has a call routing facility which allows routing information to be accessed from the SIM card 10 and added to a user defined call number such that a setup procedure initiated via the local network 4 results in the connection path to the call destination 11 being determined in accordance with a preferred route… To ;
updating based on the security relevant event, security related data stored in an identification module associated with the communication device (FIG. 1, par. 0039 and par. 0048, “The SIM card also stores address information 42 to define the address to which a request message is to be output by the mobile telephone 1 when it is determined that updating information is required for the stored information, such as the routing table 13”, par. 0055 for updating the stored routing information 13, preferred network table 19 and forbidden network table 20 (in the memory of SIM card)) , wherein:
the identification module stores identification information used in communications (FIGS. 1, 3 and 4 for the subscriber and networks information stored in the SIM card for call routing; par. 0043-0045, “The data stored in the SIM card 10 is illustrated schematically in FIG. 4 and includes the routing table 13, subscriber information ; 
the security related data comprises a plurality of security related data sets, each corresponding to one or more of a plurality of applications run by the identification module (FIG. 4, par. 0046-0050; FIG. 5 par. 0052-0055, “FIG. 5 illustrates schematically the applications stored in the SIM 10. A data maintenance program 50 is an application for performing maintenance of data stored in the SIM 10, the data including primarily the routing table 13 which may require updating for a number of reasons. A key maintenance program 51 is provided to enable maintenance of decryption keys… A routing program 52 is provided to perform the call routing function… A key decryption program 53 is provided to perform the decryption of any new key which is transmitted to the mobile telephone 1 for use in decryption of data. A data decryption program 54 is provided for decrypting data received from a control centre 14, including updates to the routing table 13”); and 
controlling security functions in the communication device based on the security related data (FIG. 5, par. 0054 “A key decryption program 53 is provided to perform the decryption of any new key which is transmitted to the mobile telephone 1 for use in decryption of data. A data decryption program 54 is provided for decrypting data received from a control centre 14, including updates to the routing table 13”).
De Beer fails to explicitly disclose the updating requires a biometric authentication of a user associated with the communication device; and wherein controlling the security functions comprises controlling access to applications in the identification module based on an identity of or information relating to a component seeking access to the application.
In the same field of endeavor, Pailles discloses updating requires a biometric authentication of a user associated with the communication device (par. 0077, “the user may also be authenticated by biometric recognition using a biometric reference (for example a fingerprint) that is input by the user into the mobile terminal, this reference being transmitted to the identification module 2 that compares it with a reference stored in its memory” and par. 0021 and 0049, “f the identification information stored by the identification module does not correspond to the terminal information, the terminal triggers a procedure to update the identification information stored by the identification module, in which the identification module previously authenticates an authority authorized to perform this update, and if the authentication is successful, the identification module memorizes the received terminal identification information and sets the internal matching indicator”); and 
wherein controlling the security functions comprises controlling access to applications in the identification module based on an identity of or information relating to a component seeking access to the application (FIG. 2, par. 0056, “it would identification module executes an application processing 57 that depends on what transaction is envisaged”, par. 0061, “This procedure is triggered when the terminal receives a request message containing transaction parameters. In particular, these parameters contain the identity of the other party to the transaction (for example the identity of the vendor in a purchasing transaction), the purpose of the transaction (the nature of the goods or the purchased service) and the amount of the transaction.”).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate authenticating a user using biometric information transmitted from the mobile terminal to the identification module for comparison with the stored data and accessing contents stored by the identification module as taught by Pailles to the mobile telephone with a SIM card with stored data De Beer for authenticating the user to access contents in the SIM card or identification module.
However, De Beer as modified by Pailles fails to disclose the identification module stores identification information used in a direct communications with a client; the direct communication with the client comprises near field communications (NFC).
In the same field of endeavor, Sakamoto discloses the identification module stores identification information used in a direct communications with a client (FIG. 3, col. 10 for removable IC card 300 (considered as claimed identification module), lines 36-44, “As shown in FIG. 3, the removable IC card according to the present embodiment has a SAM function area 300' for storing user information regarding the NFC communication function and a SIM function area 300'' for storing user information regarding the mobile-phone communication function”; and col. 8 lines 10 to 19, The NFC-function-equipped apparatus (the mobile phone) according to the present embodiment can automatically execute radio communication to exchange data when the apparatus is in close proximity to another NFC-equipped apparatus (e.g., in a near distance in the range of, for example, 10 to 20 cm)”, the “another NFC-equipped apparatus” considered as claimed client);
  the direct communication with the client comprises near field communications (NFC) (col. 7 line 60 to col. 8 line19, “Various types of information, such as information for registration with a communication carrier, as well as telephone numbers required as to another NFC-equipped apparatus (e.g., in a near distance in the range of, for example, 10 to 20 cm)”, the “another NFC-equipped apparatus” considered as claimed client).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate the removable IC card for storing user information regarding the NFC communication function and a SIM function as taught by Sakamoto to the removable SIM card as disclosed by De Beer as modified by Pailles for purpose of using the information stored in the SIM function and NFC function for communicating to another NFC-equipped apparatus.
De Beer as modified by Pailles as modified by Sakamoto fails to explicitly disclose wherein the application creates an access channel to a network that is independent from a mobile station network.
In the same filed of endeavor, Ho discloses wherein the application creates an access channel to a network that is independent from a mobile station network (FIG. 1 and FIG. 2, for establishing VPN tunnel or channel using identification module 51, par. 0026 “the mobile device identification module 51 of the mobile network agent 50 obtains the authentication information of the mobile device 90, when it is establishing connection with the VPN server 11 of its home network system 10. In practice, the mobile device identification module 51 monitors the information packets from and to the mobile device 90 to grasp the identity information of the mobile device 90. The monitoring function of the mobile device identification module 51 is actuated when the mobile device 90 generates a request to the VPN server 11 of its home network system 10 to authenticate its identity.”).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate establishing a VPN channel or tunnel using identification module of a mobile device as taught by Ho to the mobile telephone with a SIM card with stored data and applications as disclosed by De Beer (as modified by Pailles as modified by Sakamoto) for purpose of obtaining the authentication information of the mobile device when it is establishing connection with the VPN server.

claim 22 as applied to claim 21 above, De Beer further discloses identifying the security relevant event in one or both of the communication device and the identification module (par. 0032-0038, “The mobile telephone 1 has a call routing facility which allows routing information to be accessed from the SIM card 10 and added to a user defined call number such that a setup procedure initiated via the local network 4 results in the connection path to the call destination 11 being determined in accordance with a preferred route”).
Regarding claim 23 as applied to claim 21 above, De Beer further discloses identifying the security relevant event with one or more of: an event identifier, an event type, a date, a time, a sequence number, an event critical level, and an event type-specific additional information (par. 0077, “The dialling information can be in the form of a 1XXX type access number or a free phone number such an International free phone number”, par. 0130, “Each network is described in terms of a Mobile Country Code (MCC) and Mobile Network Code (MNC). The table including the preferred subscriber identifiers for each of a number of networks is written in the SIM card 10 when initially supplied to the apparatus.”).
Regarding claim 25 as applied to claim 41 above, De Beer further discloses storing information relating to the security relevant event in an event registry in the identification module (par. 0039, “FIG. 3 illustrates schematically the contents of the SIM card 10 which comprises a processor 31 with ).
Regarding claim 26 as applied to claim 21 above, Pailles discloses the claimed invention controlling access to the application comprises restricting access to the applications in the identification module by other components of the communication device (par. 0026, “Preferably, read access to terminal identification information stored by the identification module is protected either by a password or by an active signature procedure, in order to prevent matching of the identification module to an unapproved terminal.”).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate using the identification module for authentication process and accessing contents stored by the identification module as taught by Pailles to the mobile telephone with a SIM card with stored data and applications as disclosed by De Beer (as modified by Sakamoto) for authenticating the user to access contents in the SIM card or identification module.
Regarding claim 31, De Beer discloses a system (FIG. 1), comprising:
a communication device (FIG. 1 for the electronic device 109); and
an identification module associated with the communication device that stores identification information used in a communications network (FIG. 1 and Fig. 3, for SIM card 10 and par. 0030 “Subscriber information 40 is stored in a SIM card 10 within the mobile telephone 1 to );
wherein one or both of the communication device and the identification module:
identifying a security relevant event, wherein the security relevant event relates to an application executed by a communication device (FIG. 1, for mobile telephone 1 and SIM 10, par. 0032-0038 for registration and authentication process with networks based on subscriber information, preferred and forbidden networks, encryption information, routing table, etc. “The mobile telephone 1 has a call routing facility which allows routing information to be accessed from the SIM card 10 and added to a user defined call number such that a setup procedure initiated via the local network 4 results in the connection path to the call destination 11 being determined in accordance with a preferred route… To achieve this routing function, the mobile telephone 1 has stored in its SIM card 10 a routing table 13 in the form of a look up table which allows routing information to be extracted rapidly and with minimal processing whenever a user initiates a call. The routing information is exchanged between the mobile telephone 1 and the local network via the base station 3 during the call setup procedure” calling to a destination is considered as claimed executing an application; see also par. 0061 and 0056);
updating based on the security relevant event, security related data stored in an identification module associated with the communication device (FIG. 1, par. 0039 and par. 0048, “The SIM card also stores address information 42 to define the address to which a request message is to be output by the mobile telephone 1 when it is determined that updating information is required for the stored information, such as the routing table 13”, par. 0055 for updating the stored routing information 13, preferred network table 19 and forbidden network table 20 (in the memory of SIM card)) , wherein:
the security related data comprises a plurality of security related data sets, each corresponding to one or more of a plurality of applications run by the identification module (FIG. 4, par. 0046-0050; FIG. 5 par. 0052-0055, “FIG. 5 illustrates schematically the applications stored in the SIM 10. A data maintenance program 50 is an application for performing ; and 
controlling security functions in the communication device based on the security related data (FIG. 5, par. 0054 “A key decryption program 53 is provided to perform the decryption of any new key which is transmitted to the mobile telephone 1 for use in decryption of data. A data decryption program 54 is provided for decrypting data received from a control centre 14, including updates to the routing table 13”).
However, De Beer fails to explicitly disclose the updating requires a biometric authentication of a user associated with the communication device; and wherein controlling the security functions comprises controlling access to applications in the identification module based on an identity of or information relating to a component seeking access to the application.
In the same field of endeavor, Pailles discloses updating requires a biometric authentication of a user associated with the communication device (par. 0077, ; and 
wherein controlling the security functions comprises controlling access to applications in the identification module based on an identity of or information relating to a component seeking access to the application (FIG. 2, par. 0056, “it would be possible to protect read access to files stored by the identification module and containing the identification number(s) of authorized mobile terminal, either by password or by an active signature procedure, in order to prevent the identification module from being matched to an unapproved mobile terminal.” 0062, “the mobile terminal triggers a verification procedure by the identification module, in step 45. For the identification module executes an application processing 57 that depends on what transaction is envisaged”, par. 0061, “This procedure is triggered when the terminal receives a request message containing transaction parameters. In particular, these parameters contain the identity of the other party to the transaction (for example the identity of the vendor in a purchasing transaction), the purpose of the transaction (the nature of the goods or the purchased service) and the amount of the transaction.”).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate authenticating a user using biometric information transmitted from the mobile terminal to the identification module for comparison with the stored data and accessing contents stored by the identification module as taught by Pailles to the mobile telephone with a SIM card with stored data and applications as disclosed by De Beer for authenticating the user to access contents in the SIM card or identification module.
However, De Beer as modified by Pailles fails to disclose an identification module associated with the communication device that stores identification information used in direct communications with a client; wherein the direct communications with the client comprises near field communications (NFC).
Sakamoto discloses an identification module associated with the communication device that stores identification information used in direct communications with a client(FIG. 3, col. 10 for removable IC card 300 (considered as claimed identification module), lines 36-44, “As shown in FIG. 3, the removable IC card according to the present embodiment has a SAM function area 300' for storing user information regarding the NFC communication function and a SIM function area 300'' for storing user information regarding the mobile-phone communication function”; and col. 8 lines 10 to 19, The NFC-function-equipped apparatus (the mobile phone) according to the present embodiment can automatically execute radio communication to exchange data when the apparatus is in close proximity to another NFC-equipped apparatus (e.g., in a near distance in the range of, for example, 10 to 20 cm)”, the “another NFC-equipped apparatus” considered as claimed client);
wherein the direct communications with the client comprises near field communications (NFC) (col. 7 line 60 to col. 8 line19, “Various types of information, such as information for registration with a communication carrier, as well as telephone numbers required as a mobile phone function for the NFC-function-equipped apparatus, are written to the SIM function area of the removable IC card. On the other hand, various types of user information required for the NFC communication of the NFC-equipped apparatus are written to the SAM function area of the removable IC card. to another NFC-equipped apparatus (e.g., in a near distance in the range of, for example, 10 to 20 cm)”, the “another NFC-equipped apparatus” considered as claimed client).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate the removable IC card for storing user information regarding the NFC communication function and a SIM function as taught by Sakamoto to the removable SIM card as disclosed by De Beer as modified by Pailles for purpose of using the information stored in the SIM function and NFC function for communicating to another NFC-equipped apparatus.
However, De Beer as modified by Pailles as modified by Sakamoto fails to explicitly disclose wherein the application creates an access channel to a network that is independent from a mobile station network.
In the same filed of endeavor, Ho discloses wherein the application creates an access channel to a network that is independent from a mobile station network (FIG. 1 and FIG. 2, for establishing VPN tunnel or channel using .
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate establishing a VPN channel or tunnel using identification module of a mobile device as taught by Ho to the mobile telephone with a SIM card with stored data and applications as disclosed by De Beer (as modified by Pailles as modified by Sakamoto) for purpose of obtaining the authentication information of the mobile device when it is establishing connection with the VPN server.
Regarding claim 33 as applied to claim 31 above, De Beer discloses wherein the identification module comprises a plurality of security registries for different applications or a group of applications (FIG. 5, par. 0052-0055 for applications stored in the SIM 10).
Regarding claim 34 as applied to claim 31 above, De Beer discloses wherein the communication device or the identification module comprise a plurality of event FIG. 2 for ROM 22, RAM 23 or SIM card 10; FIG. 13 for cache memory 146 and a second portion 144 of memory for different applications or data files; par. 0076, 0100).
Regarding claim 35 as applied to claim 31 above, De Beer discloses wherein the communication device or the identification module comprise a plurality of event handlers for different applications or a group of applications (FIG. 2 for ROM 22, RAM 23 or SIM card 10; FIG. 13 for cache memory 146 and a second portion 144 of memory for different applications or data files; par. 0076, 0100).
Regarding claim 36 as applied to claim 31 above, the claim is rejected for the same reason(s) as set forth for claim 26 above.
Regarding claim 38 as applied to claim 31 above, De Beer further discloses wherein one or both of the communication device and the identification module identify the security relevant event with one or more of the following: an event identifier, an event type, a date, a time, a sequence number, an event critical level or an event type-specific additional information (par. 0077, “The dialling information can be in the form of a 1XXX type access number or a free phone number such an International free phone number”, par. 0130, “Each network is described in terms of a Mobile Country Code (MCC) and Mobile Network Code (MNC). The table including the preferred subscriber identifiers for each of a number of ).
Regarding claim 40 as applied to claim 42 above, De Beer further discloses wherein the identification module is stores the information relating to the identified event in an event registry (FIG. 3, par. 0043, “FIG. 3 illustrates schematically the contents of the SIM card 10 which comprises a processor 31 with a ROM 32 and RAM 33 formed of a flash memory so that the contents of the RAM persist when the SIM card is powered down. An interface 34 is also provided for external connection and communication with the bus 26 of the main body of the mobile telephone 1. An internal bus 35 interconnects the above components of the SIM card 10.” par. 0032, “The mobile telephone 1 has a call routing facility which allows routing information to be accessed from the SIM card 10 and added to a user defined call number such that a setup procedure initiated via the local network 4 results in the connection path to the call destination 11 being determined in accordance with a preferred route.”).
Regarding claim 41 as applied to claim 21 above, De Beer further discloses storing in the identification module information relating to the security relevant event ((FIG. 3, par. 0043, “FIG. 3 illustrates schematically the contents of the SIM card 10 which comprises a processor 31 with a ROM 32 and RAM 33 formed of a flash memory so that the ).
Regarding claim 42 as applied to claim 32 above, De Beer further discloses wherein the identification module stores information relating to the security relevant event ((FIG. 3, par. 0043, “FIG. 3 illustrates schematically the contents of the SIM card 10 which comprises a processor 31 with a ROM 32 and RAM 33 formed of a flash memory so that the contents of the RAM persist when the SIM card is powered down. An interface 34 is also provided for external connection and communication with the bus 26 of the main body of the mobile telephone 1. An internal bus 35 interconnects the above components of the SIM card 10.” par. 0032, “The mobile telephone 1 has a call routing facility which allows routing information to be accessed from the SIM card 10 and added to a user defined call number such that a setup procedure initiated via the local ).
Regarding claim 43 as applied to claim 31 above, Pailles further discloses wherein one or both of the communication device and the identification module, when controlling access to the applications, restrict access to applications in the identification module by other components of the communication device (par. 0026, “Preferably, read access to terminal identification information stored by the identification module is protected either by a password or by an active signature procedure, in order to prevent matching of the identification module to an unapproved terminal.”).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate using the identification module for authentication process and accessing contents stored by the identification module as taught by Pailles to the mobile telephone with a SIM card with stored data and applications as disclosed by De Beer (as modified by Sakamoto) for authenticating the user to access contents in the SIM card or identification module.

C.	Claims 27 and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over De Beer in view of Pailles in view of Sakamoto in view of Ho and further in view of Krishnan et al. (US 7757094) (hereinafter Krishnan).
Regarding claim 27 as applied to claim 21 above, De Beer as modified by Pailles as modified by Sakamoto as modified by Ho discloses the claimed invention 
In the same field of endeavor, Krishnan discloses wherein controlling the security functions comprises limiting a right of one or more applications executed in the communication device (col. 7, lines 12-23 for, “A variety of software modules running on WCD 10 may require access to, or service by, SIM 16 including, for example, processes for operation of air interfaces such as AMPS (Advanced Mobile Phone System) or CDMA that require number assignment module (NAM) information stored on the SIM, the security authorization process upon power-up of following a manual lock-out, encryption processes that require access to key information provided by the SIM, and the like”).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate the access requirement of the software module running on a wireless communication device (WCD) by a SIM card as taught by Krishnan to the SIM card associated with an mobile terminal as disclosed by De Beer as modified by Pailles as modified by Sakamoto as modified by Ho for purpose of providing access for software modules running on a device by the SIM card.
Regarding claim 28 as applied to claim 21 above, De Beer as modified by Pailles as modified by Sakamoto as modified by Ho discloses the claimed invention except wherein controlling the security functions comprises determining authentication requirements for an application run by the identification module.
Krishnan discloses wherein controlling the security functions comprises determining authentication requirements for an application run by the identification module (col. 7, lines 12-23 for, “A variety of software modules running on WCD 10 may require access to, or service by, SIM 16 including, for example, processes for operation of air interfaces such as AMPS (Advanced Mobile Phone System) or CDMA that require number assignment module (NAM) information stored on the SIM, the security authorization process upon power-up of following a manual lock-out, encryption processes that require access to key information provided by the SIM, and the like”).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate the access requirement of the software module running on a wireless communication device (WCD) by a SIM card as taught by Krishnan to the SIM card associated with a mobile terminal as disclosed by De Beer as modified by Pailles as modified by Sakamoto as modified by Ho for purpose of providing access for software modules running on a device by the SIM card.

D.	Claims 29 and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over De Beer in view of Pailles in view of Sakamoto in view of Ho and further in view of Yaqu et al. (US 20040180657 A1) (hereinafter Yaqu).
Regarding claim 29 as applied to claim 21 above, De Beer as modified by Pailles as modified by Sakamoto as modified by Ho discloses the claimed invention 
In the same field of endeavor, Yaqu discloses determining based on the security related data, access to credentials relating to a user associated with the communication device (par. 0034 for “any user must input credentials, such as a password, to verify that he is authorized to use the SIM. In addition, the SIM may be programmed to function only for certain devices.”).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate user input credentials to verify that a user is authorized to use the SIM as taught by Yaqu to the mobile terminal with the SIM card applications as disclosed by De Beer as modified by Pailles as modified by Sakamoto as modified by Ho for purpose of verifying an authorized user using input credentials.
Regarding claim 32 as applied to claim 31 above, De Beer as modified by Pailles as modified by Sakamoto as modified by Ho discloses the claimed invention except wherein the communication device comprises a workstation and a mobile terminal with the identification module.
In the same field of endeavor, Yaqu discloses wherein the communication device comprises a workstation and a mobile terminal with the identification module (FIG. 12, par. 0037 for Laptop 1206 and mobile phone 1202 and/or handheld device 1208, “the SIM automatically synchronizes the laptop 1206 and handheld 1208, updating their phonebooks. In ).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate a SIM 1204 for providing the synchronization data between a mobile phone and a laptop and/or a handheld device as taught by Yaqu to the mobile terminal with the SIM card applications as disclosed by De Beer as modified by Pailles as modified by Sakamoto as modified by Ho for purpose of providing the synchronization data between a mobile phone and a laptop and/or a handheld device by the SIM card.
Response to Arguments
Applicant’s arguments with respect to claims 21 and 31 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Conclusion  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAHYAR KASRAIA N whose telephone number is (571)270-1772.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5: 00 pm
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALLAHYAR KASRAIA N/
Primary Examiner, Art Unit 2642